Title: From George Washington to William Livingston, 12 April 1779
From: Washington, George
To: Livingston, William



Dear Sir
Head Quarters [Middlebrook] 12th April 1779.

A writ having been served upon an Officer of the Maryland line by one Dickinson for impressing a small quantity of Forage by order of Lieut. Colo. Adams, he drew up the inclosed state, to shew me the necessity which he was under of having recourse to that method of procuring the Forage and the offers which he afterwards made to satisfy the owner. I confess it is extremely difficult to draw a line and leave any thing to the discretion of an Officer where a positive law exists; but there are cases, in which it is almost impossible for an Officer to go thro’ all the forms required; and if Colo. Adams’s representation is to be relied on, his situation was of that kind. The Officers complain that there is too general a disposition, to refuse Forage, prevailing among the Inhabitants, and they think it extremely hard to be subjected to the expence and trouble of civil suits when the exigencies of the service absolutely oblige them to impress by their own authority. I make no doubt but they may sometimes exert their power in an unjustifiable manner, but it may also be presumed that the inhabitants may be in their turn to blame—by obstinately refusing to part with what they can spare unless regularly compelled.
I am determined upon my part ever to discountenance and check any thing that looks like a wanton and unnecessary violation of the law by the Military, and it is to be wished that the Gentlemen in the Civil departments would, upon applications being made to them for redress, endeavour to investigate the causes of complaint, and if the Officers appear to have really acted upon the necessity of the case, advise an amicable compromise, rather than a suit. I have the honor &.
